DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 02/10/2020.  
The claims 3-4, 7-10, 12, 25-26, 28 and 31-36 have been canceled by the Applicant. 

Claim Objections

Claims 6, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5, 17-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. (U.S. Pub. 20110018766) in view of Oroskar  et al. (U.S. Pat. 10314057). 

Regarding claim 1 Steer disclose a device in a wireless communication system, the device comprising processing circuitry configured to: 
acquire at least height information of each of one or more user equipment para. 47, “the location estimation controller is configured to estimate an elevation of the wireless station”;
perform, for each user equipment, resource allocation based on at least the height information of the user equipment and one or more height thresholds for the user equipment para. 48, “the apparatus further comprises: an access controller configured to control access of a wireless station to wireless communication system resources based on the estimated location of the wireless station”; and 
Steer does not specifically disclose switch, for each user equipment, between a height-based resource allocation mode and a traditional resource allocation mode according to relationship between a current height of the user equipment and a smallest height threshold of the one or more height thresholds. However Oroskar  teach, col. 10, lines 46-67, “the base station 12 determines that the relay-UE 30's is in a suburban/rural location and that the relay-UE 30's altitude is higher than the above-mentioned threshold altitude”; “the base station 12 determines that the relay-UE 30's is in a suburban/rural location and that the relay-UE 30's altitude is lower than the above-mentioned threshold altitude”. Once the base station 12 makes the determination, the base station 12 may then responsively allocate of air interface resources to the relay-UE 30 based on the determination”.  
Steer and Oroskar are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing network resources.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Oroskar in the system of Steer so the system can accurately determine the best amount of resources that should be assigned to the user equipments. The motivation for doing so would have been improving resource utilization and allocation efficiency of the available resources in the network.
Regarding claim 2 Steer disclose wherein the processing circuitry is further configured to: 
acquire, for each user equipment, the height information according to a measurement report, uplink control information or channel state information from the user equipment para. 117, “For example, the wireless terminals may simply report measurements of the received signal properties for each beaming angle and the access , and 
wherein the height information is reported by each user equipment in a case that the current height of the user equipment is higher than the smallest height threshold of the one or more height thresholds para. 117, “For example, the wireless terminals may simply report measurements of the received signal properties for each beaming angle and the access point or network server”. The claim list features in the alternative. While the claim list an optional limitation, this do not exclude other options that could perform the required function on the claimed limitation. Therefore the broader scope is met by the prior art.
Regarding claim 5 Steer does not specifically disclose wherein the processing circuitry is further configured to: perform resource allocation for the user equipment in the height-based resource allocation mode, if the current height of the user equipment is larger than the smallest height threshold. However Oroskar  teach, col. 10, lines 46-67, “Once the base station 12 makes the determination, the base station 12 may then responsively allocate of air interface resources to the relay-UE 30 based on the determination”.  
Steer and Oroskar are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing network resources.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Oroskar in 
Regarding claims 17-18 the limitations of claims 17-18, respectively,   are rejected in the same manner as analyzed above with respect to claims 1-2, respectively.
Regarding claim 19 the limitations of claim 19 are rejected in the same manner as analyzed above with respect to claim 2.
Regarding claim 24 the limitations of claim 24 are rejected in the same manner as analyzed above with respect to claim 1.

Claim 11, 15, 16, 20, 23 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. (U.S. Pub. 20110018766) in view of Oroskar  et al. (U.S. Pat. 10314057) further in view of Benjebbour et al. (U.S. Pub. 20210111767). 
Regarding claim 11 Steer disclose, wherein the processing circuitry is further configured to: 
acquire, for each user equipment, three-dimensional position information of the user equipment and perform resource allocation for the user equipment according to the three-dimensional position information para. 117, “In some embodiments, a multi-beam antenna having both horizontal components and vertical components is used to estimate a location of a wireless station in three dimensions”.
, wherein same time-frequency resources are allocated for different user equipment a distance between three-dimensional positions of which is larger than a predetermined distance threshold. However Benjebbour teach, para. 93, “the case where base station determines that terminals 20 for which the distances between one terminal and another are each equal to or greater than the threshold are terminals 20 belonging to the same user group; assigns time-frequency resources to the determined user groups; spatially multiplexes in the time-frequency resources, signals to be transmitted to the same user groups of terminals 20”.  
Steer, Oroskar and Benjebbour are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing network resources.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Benjebbour in the system of Steer and Oroskar  to perform efficient scheduling of user terminals available resources. The motivation for doing so would have been improving resource utilization and allocation efficiency of the available resources in the network.
Regarding claim 15 Steer disclose, wherein the processing circuitry is further configured to:
 generate, for each user equipment, resource configuration information comprising a resource allocation result for the user equipment, the resource configuration information being to be sent to the user equipment para. 81, “this .  
Regarding claim 16 Steer and Oroskar does not specifically disclose wherein the resource configuration information is comprised in downlink control information or uplink grant information. However Benjebbour teach, para. 49, “The signals used for estimation of the position-related information may, for example, be a downlink signal (e.g., at least one of a discovery signal, reference signal, and beacon) transmitted by base station 10, an uplink signal (e.g., a reference signal or beacon) transmitted by another terminal 20 to base station 10”.  
Steer, Oroskar and Benjebbour are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing network resources.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Benjebbour in the system of Steer and Oroskar to perform efficient scheduling of user terminals available resources. The motivation for doing so would have been improving resource utilization and allocation efficiency of the available resources in the network.
Regarding claims 20 and 23 the limitations of claims 20 and 23, respectively,   are rejected in the same manner as analyzed above with respect to claims 11 and 16, respectively.
 claim 27 the limitations of claim 27 are rejected in the same manner as analyzed above with respect to claim 11.

Claim 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. (U.S. Pub. 20110018766) in view of Oroskar  et al. (U.S. Pat. 10314057) further in view of Chu et al. (U.S. Pub. 20170339703). 
Regarding claim 13 Steer and Oroskar does not specifically disclose wherein the processing circuitry is further configured to: 
perform, according to interference report information from a user equipment, resource allocation for the user equipment by performing interference coordination with an interfering base station. However Chu teach, para. 23, “The base station conducts resource assignment or scheduling adjustment for the D2D transmission according to the D2D interference state information; or the base station sends the D2D interference state information to an adjacent base station of the base station”.  
Steer, Oroskar and Chu are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing network resources.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Chu in the system of Steer and Oroskar to be able to modify and adjust the allocation of the 
Regarding claim 21 the limitations of claim 21 are rejected in the same manner as analyzed above with respect to claim 13.

Claim 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. (U.S. Pub. 20110018766) in view of Oroskar  et al. (U.S. Pat. 10314057) further in view of Jeong et al. (U.S. Pub. 20120190365). 
Regarding claim 14 Steer and Oroskar does not specifically disclose wherein the processing circuitry is further configured to: 
forward, in response to a handover request from a user equipment, the height information of the user equipment to a handover 4Docket No. 13922US01target base station for the handover target base station to perform resource allocation for the user equipment However Jeong teach, para. 81, “The serving base station transfers information of a terminal that has requested a low SINR handover with respect to the target base station and interference coordinated transmission resource N1 (muting subframe) information to the target base station in step 706”.  
Steer, Oroskar and Jeong are analogous because they pertain to the field of wireless communication networks and, more specifically, to managing network resources.

Regarding claim 22 the limitations of claim 22 are rejected in the same manner as analyzed above with respect to claim 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raul Rivas whose telephone number is (571)270-5590.  The examiner can normally be reached on Monday - Friday from 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should 

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471